Citation Nr: 0810348	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-00 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for the postoperative 
residuals of lumbosacral strain, with degenerative disc 
disease.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1966.  Medical records on file reveal he was a Member 
of the Reserve for some years after this active duty.  There 
is no allegation that the disorder at issue herein was 
incurred during any period of Reserve duty.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

A chronic low back disorder, including lumbosacral strain, 
with degenerative disc and joint disease, was not evident 
during service or until many years thereafter and is not 
shown to have been caused by any in-service event.


CONCLUSION OF LAW

A chronic low back disorder was neither incurred in nor 
aggravated by service nor may degenerative joint disease be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in November 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided with all 
necessary notifications.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including degenerative joint disease, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The veteran is claiming service connection for a low back 
disorder, for which he underwent a surgical procedure in 
December 2003.  He contends that he had back pain while on 
active duty, from which he was discharged in 1966, and that 
he consistently had a back disorder since that time.  The 
Board has reviewed the entire evidence of record, including 
lay statements submitted on behalf of the veteran, the 
service treatment records, private treatment records, and the 
results of a VA compensation examination in November 2003, 
and can find no basis to establish service connection for the 
veteran's low back disorder.  

In support of his contention he has submitted lay statements 
from several people, including his wife, sister and a friend, 
who indicate that they remember the veteran having consistent 
complaints of back pain since the time he was discharged from 
service.  Review of the service treatment records, however, 
show no complaint or manifestation of a back disorder and, 
even more significantly, records of examinations given to the 
veteran in connection with reserve duty in 1977 and 1981 also 
show no complaints of back pain or of a back disorder.  
During this time he repeatedly denies a history of recurrent 
back pain.  The earliest complaint of a back disorder is 
shown on a medical history form that the veteran signed in 
connection with a reserve examination conducted in 1985.  It 
was explained that he had occasional back aches.  At that 
time, clinical evaluation of the spine was normal.  The first 
diagnosis of a low back disorder is shown on private 
treatment records dating from 1989, at which time lumbar 
spine spondylosis and a herniated nucleus pulposus at L4-L5 
was diagnosed.  Later records show additional diagnosis of 
low back disabilities.  In an August 2003 statement, one of 
the veteran's private physicians, who had treated the veteran 
since March 2002, indicated that the veteran related a 
history of back pain that was the result of an injury 
sustained while in service.  In December 2003, the veteran 
underwent a laminectomy from L2 to L5, with bilateral 
foraminotomy.  

The statements made by and on behalf of the veteran are duly 
noted, but the Board finds that the overwhelming weight of 
the evidence is against the veteran's claim.  The medical 
evidence does not show any low back complaints during service 
or until almost 20 years after the veteran was discharged 
from active duty.  Repeated examinations during the time 
reveal normal findings, thus the history as reported in lay 
statements is contradicted.  There is no medical opinion of 
record that the current low back disorder is in any way 
related to service.  Although the veteran's private physician 
indicates that the veteran had complaints of back pain during 
service, he did not begin to treat the veteran until 2002 and 
the mere recitation of his history does not constitute 
competent medical evidence of a connection with service.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).  Under these 
circumstances, as the veteran's low back disorder was not 
manifested during service, within one year thereafter, and 
has not been otherwise shown to be related to service, the 
claim must be denied.  See Boyer v. West, 210 F.3d 1351 (Fed. 
Cir 2000).  


ORDER

Service connection for the postoperative residuals of 
lumbosacral strain, with degenerative disc disease, is 
denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


